Case 20-10343-LSS   Doc 1940   Filed 01/13/21   Page 1 of 3
Case 20-10343-LSS   Doc 1940   Filed 01/13/21   Page 2 of 3

                    EXHIBIT A
                                              Case 20-10343-LSS                         Doc 1940                   Filed 01/13/21         Page 3 of 3
                                                                                                     Exhibit A
                                                                                                Fee App Service List
                                                                                             Served as set forth below

                     Description                                          Name                              Address              Fax                            Email                 Method of Service
The Debtors                                       Boy Scouts of America                 1325 W Walnut Hill Lane                                                                    First Class Mail
                                                                                        Irving, TX 75038
Notice of Appearance/Request for Notices          Kramer Levin Naftalis & Frankel LLP   Attn: Rachel Ringer                212-715-8000   rringer@kramerlevin.com                  Email
Counsel for the Official Committee of Unsecured                                         Attn: Megan M. Wasson                             mwasson@kramerlevin.com
Creditors                                                                               177 Ave of the Americas
                                                                                        New York, NY 10036
Core Parties                                      Morris, Nichols, Arsht & Tunnell      Attn: Derek C. Abbott              302-658-7036   dabbott@mnat.com                         Email
Counsel for Debtor                                                                      1201 N. Market Street
                                                                                        P.O. Box 1347
                                                                                        Wilmington, DE, 19899

Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP          Attn: Louis R. Strubeck, Jr        214-855-8200   louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                               Attn: Kristian W. Gluck                           kristian.gluck@nortonrosefulbright.com
Association                                                                             2200 Ross Avenue, Suite 3600
                                                                                        Dallas, TX 75201-7933
Core Parties                                      Office of the United States Trustee   Attn: David L. Buchbinder          302-573-6497   david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                     Attn: Hannah Mufson McCollum                      hannah.mccollum@usdoj.gov                Email
                                                                                        844 King St, Suite 2207
                                                                                        Lockbox 35
                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP     Attn: James I. Stang               302-652-4400   jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                10100 Santa Monica Blvd, 13th Fl
                                                                                        Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP     Attn: James O'Neill                302-652-4400   joneill@pszjlaw.com                      Email
Counsel for the Tort Claimants' Committee                                               919 N Market St.,17th Floor
                                                                                        P.O. Box 8705
                                                                                        Wilmington, DE 19899-8705
Fee Examiner                                      Rucki Fee Review                      Attn: Justin Rucki                                justinrucki@ruckifeereview.com           First Class Mail
                                                                                        1111 Windon Drive                                                                          Email
                                                                                        Wilmington, DE 19803
Notice of Appearance and Request for Notices    Steptoe & Johnson LLP                   Attn: John Stump                                                                           First Class Mail
Counsel for Clarendon America Insurance Company                                         Chase Tower - 8th Fl
                                                                                        707 Virginia St E.
                                                                                        Charleston, WV 25301
Core Parties                                      Wachtell, Lipton, Rosen & Katz        Attn: Richard Mason                212-403-2252   rgmason@wlrk..com                        First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                       Attn: Joseph C. Celentino                         jccelentino@wlrk.com                     Email
the Boy Scouts of America                                                               51 W 52nd St
                                                                                        New York, NY 10019
Notice of Appearance/Request for Notices          White & Case LLP                      Attn: Jessica C.K. Boelter                        jessica.boelter@whitecase.com            Email
Boy Scouts of America And Delaware BSA, LLC                                             1221 Ave of the Americas
                                                                                        New York, NY 10020-1095
Notice of Appearance/Request for Notices          White & Case LLP                      Attn: Matthew E. Linder                           mlinder@whitecase.com                    Email
Boy Scouts of America And Delaware BSA, LLC                                             111 S Wacker Dr
                                                                                        Ste 5100
                                                                                        Chicago, IL 60606-4302
Core Parties                                      Young Conaway Stargatt & Taylor       Attn: Robert Brady                 302-576-3325   rbrady@ycst.com                          First Class Mail
Counsel for Prepetition Future Claimants’                                               Attn: Edwin Harron                                eharron@ycst.com                         Email
Representative                                                                          Rodney Square
                                                                                        1000 N King St
                                                                                        Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                    Page 1 of 1
